Citation Nr: 0724273	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-16 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an overpayment of Chapter 30 educational 
assistance benefits in the calculated amount of $23,661.80 
was properly created for the period from June 2001 to June 
2003.

2.  Entitlement to waiver of the recovery of overpayment of 
Chapter 30 education benefits in the calculated amount of 
$23,661.80.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1975 to 
November 1979, and from January 1983 to June 1999.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision of the Education Center 
at the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA) that retroactively 
terminated the veteran's Chapter 30 education benefits for 
the period from June 2001 to June 2003, resulting in an 
overpayment in the calculated amount of $23,661.80.  The 
appellant's claims file was located at the RO in Manila, the 
Republic of the Philippines.  

The appellant through counsel has raised due process 
complaints with respect to VA's refusal to consolidate this 
veteran's appeal with that of 29 other veterans who raise 
similar claims relating to the overpayment of educational 
assistance benefits.  Specifically, the attorney has observed 
that he represents all 30 such veterans and that their cases 
will be determined on the same facts and evidence.  In a 
letter from the Board dated in November 2004, counsel was 
informed that VA regulations do not provide for "class 
action" appeals under any circumstances.  Despite such 
notice, the appellant's attorney submitted another letter, in 
July 2006, requesting one hearing for all 30 veterans that he 
represented.

In response to the July 2006 correspondence from counsel, the 
Board issued another letter in August 2006.  That 
communication explained that the Board had no authority to 
merge appeals and to do so would violate the statutory 
requirement that individual cases on appeal must be 
considered by Veterans Law Judges in the order in which they 
were placed on the Board's docket, as set forth in 
38 U.S.C.A. § 7107.  It was further observed that 
consolidating the appeals placed the Board at risk of 
violating the Privacy Act, 38 U.S.C.A. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his representative.  

The August 2006 letter advised that the regulations set forth 
in 38 C.F.R. §§ 20.700-20.717 provide for a personal hearing 
to be granted n appeal only in the case of an individual 
appellant, or an individual appellant's representative acting 
on his behalf, where the appellant expresses the desire to 
appear in person.  It was further noted that a hearing would 
not normally be scheduled solely for the purpose of receiving 
argument by a representative.  Thus, it was concluded that 
the Board could not arrange for the attorney in this appeal 
to appear for a personal hearing to present argument on 
behalf of all 30 veterans that he represented, nor could it 
arrange for all of those veterans to appear for a single 
hearing.  It was explained that counsel was free to request 
individual hearings on each veteran's behalf if the veteran 
wished to appear and present testimony.  

Nevertheless, in January 2007, the appellant's attorney 
submitted a petition for extraordinary relief to the United 
States Court of Appeals for Veterans Claims (Court); this 
petition was in the nature of a writ of mandamus and a 
separate motion to stay administrative proceedings.  Counsel 
wanted the Court to order the Board to consolidate the claims 
of thirty veterans.  In February 2007, the Court denied the 
petition for extraordinary relief, as well as the request for 
a stay of administrative proceedings.  The March 2007 motion 
by the appellant through counsel for reconsideration and a 
motion for a stay of decision-making by the Board were both 
denied that same month.

Pursuant to the appellant's request, a Central Office was 
scheduled for January 9, 2007.  However, while Counsel 
appeared as scheduled, he represented that that the veteran 
could not attend the hearing due to the expense involved in 
traveling, and that he desired to present argument without 
testimony.  Counsel noted that he had identified numerous due 
process violations based upon his review of the file and his 
personal investigation of the facts and circumstances of the 
appeal.  Counsel further stated that he desired to present 
the testimony of the veteran, as well as other evidence that 
was the result of his review of the file.  

This request to conduct the hearing without the appellant 
present was denied on the basis of 38 C.F.R. § 20.700(b), 
i.e., that a hearing was for the purpose of obtaining 
relevant testimony, and that good cause for such a hearing 
was not shown as specified in the regulation.  

Counsel advised the undersigned that he had prepared a packet 
of information for the Board's review, which he then 
submitted with an appropriate waiver.  See 38 C.F.R. 
§§ 19.37, 20.1304.  Upon the undersigned's review of the 
materials submitted on January 9, 2007, it was determined 
that the appellant through counsel had resubmitted additional 
materials pertaining to the 29 other named veterans the 
appellant's counsel represented.  By letter dated March 30, 
2007, the undersigned advised the appellant through counsel 
that the submission was not accepted.  

The undersigned noted that by letters dated in October, 
November, and December 2006, the appellant through his 
counsel was advised by the Board's Senior Deputy Vice 
Chairman that the submission of materials in individual 
files, containing the names of other veterans violated the 
Privacy Act, 38 U.S.C.A. § 552a, and VA regulations.  Counsel 
was advised that no further evidence would be accepted 
containing the names or any other identifying information, of 
any other of the named individuals that were the subject of 
the investigation that gave rise to this action.  Within 
these guidelines, the appellant through counsel was afforded 
a period of 60 days to redact any materials.  Counsel was 
also advised by this correspondence that, in the event he 
attempted to resubmit any such material without appropriate 
redaction, the material would be returned without further 
directive, and appellate review would ensue.

The appellant through counsel replied by letters received on 
April 6 and 18, 2007, as well as July 16, 2007, and July 25, 
2007 (with waiver of initial review by the RO as per 
38 C.F.R. § 20.1304).  In his letters, the appellant 
reiterated previously stated argument.  The appellant through 
counsel, in the July 25, 2007 submission, asked for a 
videoconference hearing based on good cause, namely newly 
discovered evidence.  This evidence consisted of nine 
statements of instructors who declared that the veteran 
students did attend classes as required.  

The Board denies the appellant's motion for a videoconference 
hearing under the provisions of 38 C.F.R. § 20.1304.  Under 
that regulation, a claimant has 90 days period to file 
additional evidence after his appeal was certified to the 
Board; this case was certified to the Board in June 2006.  
The appellant through counsel did not submit the pertinent 
statements until more than one year later, despite voluminous 
correspondence during that period.  There is no explanation 
of record why the appellant and/or his counsel, who were both 
in the Philippines during that time, were unable to procure 
these statements prior to now.  In any case, as a waiver of 
RO review of the statements in the first instance has been 
provided, the Board has considered them in its review.  
Therefore, the Board finds that good cause not having been 
shown, the motion for a videoconference hearing is denied.  
38 C.F.R. § 20.1304. 

In an August 2004 determination, the Committee on Waivers and 
Compromises (Committee) at the RO denied the appellant's 
request for a waiver of recovery of the $23,661.80 
overpayment at issue in this case.  In November 2004, the 
appellant's attorney sent a letter to the RO in which he 
referenced an "appeal from the Waiver Denial" and that 
letter, when read in conjunction with previous statements 
requesting a waiver of overpayment, amounted to a timely 
notice of disagreement with the August 2004 Committee 
decision.  Accordingly, the Board must remand the matter to 
the RO for the issuance of a Statement of the Case (SOC) 
addressing the waiver issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999). 

The appeal is in part REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) to achieve a 
Diploma in Agricultural Technology.

2.  For the period from June 2001 to June 2003, the appellant 
received educational assistance benefits administered in the 
amount of $23,661.80 based on his enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by some 60 
veterans enrolled at RMTU, including the appellant.

4.  The investigation concluded these veteran students were 
listed as enrolled at RMTU as full-time students solely to 
collect VA benefits, but they never really attended classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by each one of these 60 veterans enrolled at 
RMTU, and that the fraud resulted in these students 
collecting VA educational assistance benefits even though 
they were not really attending classes.

6.  The appellant was paid for courses that he did not 
attend.

7.  The charged indebtedness in the amount of $23,661.80 was 
validly created.

8.  The appellant is liable for the overpayment debt.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $23,661.80, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.7020, 
21.7070, 21.7144, 21.7153 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist and Other Procedural 
Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2006), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).

Nevertheless, the Board points out that the RO has explained 
to the appellant the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of the claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the appellant in the development of this claim.

As will be discussed in greater detail below, the RO's 
finding that the appellant owes a debt of $23,661.80 is the 
result of investigation conducted by the RO in Manila, 
Philippines, as well as a subsequent investigation by the VA 
Office of Inspector General (OIG) in San Francisco, 
California.  These investigations centered on the enrollment 
of some 60 veterans at Ramon Magsaysay University in the 
Philippines; the appellant was one of those 60 veterans.  As 
a result of these investigations, both the Manila RO and the 
OIG in San Francisco determined that these 60 veterans were 
not regularly attending classes, but were, instead, receiving 
course credit in return for buying supplies and other 
"gifts" for the school and for individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of these 60 veterans, including the appellant, that 
overpayments had been created as a result of these findings.  
In this case the overpayment has amounted to $23,661.80.

As noted on the title page, the appellant is represented by a 
private attorney.  The record reflects that counsel is also 
representing at least 29 other veterans who were found to 
have overpayments as a result of this investigation.  While 
counsel has asked on several occasions to have all 30 claims 
consolidated in a manner similar to class action lawsuits, 
the Board has no authority to consolidate appeals in this 
manner, and, in fact, each individual case must be considered 
by Veterans Law Judges in the order in which the case was 
placed on the docket.  38 U.S.C.A. § 7107 (West 2002).  

Counsel was advised of this fact in several letters from the 
Senior Deputy Vice Chairman of the Board.  Nevertheless, in 
January 2007, counsel submitted a petition for extraordinary 
relief to the Court; this petition was in the nature of a 
writ of mandamus and a separate motion to stay administrative 
proceedings.  Counsel wanted the Court to order the Board to 
consolidate the claims of the 30 veterans he represented.  In 
February 2007, the Court denied the petition for 
extraordinary relief, as well as the request for a stay of 
administrative proceedings.  The March 2007 motion by the 
appellant through counsel for reconsideration and a motion 
for a stay of decision-making by the Board were both denied 
that same month.  Accordingly, this decision addresses only 
the appeal of the veteran listed on the title page, and the 
appeals of the remaining 29 veterans represented by counsel 
will be the subject of separate decisions.

Counsel is also advised that, pursuant to 38 C.F.R. § 20.1303 
(2006), decisions of the Board are considered nonprecedential 
in nature.  Each case is decided on the basis of the 
individual facts particular to each case in light of the 
applicable law and regulations.  Thus, the outcome of this 
individual appeal has no precedential value as to the appeals 
of the other 29 veterans he represents.

The Board also notes that, on numerous occasions, counsel has 
made single submissions of evidence and argument on behalf of 
all 30 veterans that he represents.  These submissions 
included protected information specific to individual 
veterans, such as VA claims numbers and social security 
numbers.  Counsel was asked by the Senior Deputy Vice 
Chairman of the Board in several letters to stop making such 
submissions, as they placed the Board at risk of violating 
the Privacy Act, 5 U.S.C.A. § 552a, and VA regulations 
prohibiting disclosure of personal information to persons 
other than a claimant and his/her representative.

Counsel has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents 
in which they expressly indicated that they do not object to 
having their personal information included in the claims 
files of the others.  On behalf of his clients, counsel has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other veterans.

The Board is compelled to follow the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, as it is the responsibility 
of VA to protect the personal information of all veterans and 
their dependents.  However, in light of counsel's letters 
specifically authorizing the sharing of the personal 
information of the 30 veterans he represents, and the 
specific signed waivers completed by those veterans, the 
Board finds that the concerns of the Privacy Act, 5 U.S.C.A. 
§ 552a, and similar VA regulations have been appropriately 
addressed in this instance, and that no violation of the law 
or the veterans' privacy rights will occur by accepting 
counsel's submissions.  

As explained in an April 2005 letter from the Muskogee RO, 
the names of veterans were withheld under exemptions set 
forth under 5 U.S.C.A. § 552(b)(3) (West 2002) and 
38 U.S.C.A. § 5701(a), (f) (2006) which bar disclosure of 
their names and addresses.  The RO also indicated that the 
names and job titles of witnesses involved in the 
investigation were withheld under exemptions set forth in 
5 U.S.C.A. § 552(b)(7), and that VA does not generally 
disclose the names of witnesses involved in an investigation.  
The RO advised counsel that if he disagreed with its decision 
to provide only redacted copies of these documents, he was 
free to appeal the matter to the VA Office of the General 
Counsel.  He was provided appropriate contact information for 
that office.

The appellant is not prejudiced by VA's decision to provide 
only redacted copies, as both he and his counsel are well 
aware that the individuals interviewed during the course of 
the investigation included staff members, faculty, and 
students of RMTU.  There was nothing to prevent the appellant 
or his counsel from obtaining lay statements from individuals 
at RMTU on their own initiative, and to submit those 
statements in support of the appellant's claim; indeed, some 
such statements have been recently submitted.  There also is 
nothing preventing counsel from obtaining and submitted 
statements from the individual veterans he represents.  As to 
those veterans involved in the investigation who are not 
represented by the appellant's attorney, VA is precluded 
under the Privacy Act from revealing their identities or 
other personal information.

Counsel has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them.  He 
has also objected to VA's reliance on the interviews 
conducted at RMTU because he asserts that they amount to 
"hearsay evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the appellant.  
However, the Board will not reject such testimony solely on 
the basis that it is hearsay evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, in 
38 C.F.R. § 20.711 (2006), the Secretary has defined the 
scope of this subpoena power to include compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R. § 20.711(a).  In this instance, counsel has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As noted above, the Muskogee RO has explained to the 
appellant the bases for the finding that the debt was valid.  
The RO afforded him the opportunity to present information 
and evidence in support of the claim.  The Board finds that 
these actions satisfy any duties to notify and assist owed 
the appellant in the development of this claim.  

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478- 79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not currently exist.  The appellant and his attorney have 
been accorded ample opportunity to substantiate his claim by 
providing evidence to challenge the validity of the debt.  As 
such, the Board finds that this appeal is ready for appellate 
review.

Finally, the appellant through counsel has repeatedly 
complained that no Supplemental Statement of the Case (SSOC) 
had been issued despite the addition of new and relevant 
evidence to the claims file.  However, the Board notes that, 
on two occasions in July 2007, the appellant through counsel 
submitted a written waiver of review by the agency of 
original jurisdiction of evidence submitted after the filing 
of the substantive appeal.  Said evidence not reviewed by the 
RO includes multiple submissions of letters (and copies of 
previously submitted letters) containing only written 
argument, plus nine third party statements.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Because the appellant through counsel 
has submitted a written waiver of review of that evidence by 
the agency of original jurisdiction, referral to the RO of 
the evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.  Therefore, the case is ready for 
appellate review.

II.  Factual Background

In a VA Form 22-1999, Enrollment Certification, which was 
signed in June 2001, the appellant reported that he was 
enrolled for his first semester at Ramon Magsaysay 
Technological University (RMTU).  He noted that the semester 
lasted from June 2001 to October 2001, and that he was 
pursuing a Bachelor of Agricultural Technology.  Subsequent 
VA Forms 22-1999 were submitted by the appellant regarding 
additional semesters at RMTU in 2001, 2002, and 2003.  
Throughout this period, the Office of Campus Registrar of 
RMTU submitted numerous certificates verifying the 
appellant's enrollment at that university.

The record reflects that the appellant received basic 
educational assistance benefits under the provisions of 
Chapter 30 for each of the semesters that he reported being 
enrolled at RMTU between June 4, 2001 and to June 6, 2003.  
The RO calculated the total amount of assistance benefits 
administered during this period as being $23,661.80.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with ten percent of the veteran 
student population.  Of the six records examined, there were 
discrepancies found in all records.

The primary contact at RMTU for this survey was the Registrar 
Clerk.  She made available the records of the randomly 
selected students, which consisted of individual envelopes 
for each student containing personal interview forms, 
immigration papers, Certificates of Honorable Discharge, and 
records from previous or secondary schools.  No other 
documents such as school curriculum, enrollment forms, or 
adding/dropping of subject forms were found inside.  

In the October 2002 Education Compliance Survey Report, it 
was determined that RMTU had failed to maintain accurate or 
complete records of enrollment for VA beneficiaries-students, 
and that significant discrepancies were found in the records 
that were reviewed.  For example, some students had no 
addresses listed other than P.O. Box addresses, and others 
had addresses at locations of such distance that it raised 
questions as to regular attendance at any of the campuses of 
RMTU.  Although no overpayments were found based on the 
available school records presented, it was noted that it 
might be necessary to conduct a more extensive compliance 
survey at a later date, including class checks to monitor 
actual class attendance of the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often met, and that they had donated several 
garbage bins located throughout the campus.

On the first day of the survey, two veteran students came to 
the Registrar's Office after apparently being informed of the 
survey by the Chancellor.  One of the students indicated that 
he was president of their student organization, and that they 
had a number of questions about the survey.  Due to time 
constraints, they were asked to write their questions down so 
that they could be answered later.  During the conversation, 
both students reported that their organization had donated 
the new steel filing cabinet in the Registrar's office to 
help the clerk in safekeeping records.

The compliance survey continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional student 
records were reviewed.  At that office, another veteran 
student was present, apparently also informed of the survey.  
He introduced himself, and indicated that he had only started 
using his education benefits that semester.  In reviewing the 
records, significant discrepancies were found, such as the 
following: the absence of final grades for certain courses or 
for entire semesters; different signatures or penmanship 
appearing on certificates of registration (the staff of the 
university reported that sometimes students' wives or 
classmates filled out the forms on their behalf); and 
indications that some students received credits consistent 
with only part-time enrollment even though they were 
receiving VA benefits for full-time enrollment.  
Discrepancies were reportedly found in all 60 veteran 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including eight field investigators, the head of 
the Field Section, and two Educational Compliance Survey 
Specialists (ECSS).  From May 10, 2003, to May 15, 2003, they 
interviewed 39 individuals, including RMTU administration 
officials, professors, veteran students, and non-veteran 
students.

Depositions from various professors and administration 
officials confirmed that the veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the veteran students had 
donated money to their school, and that 50 percent of this 
had been distributed to teachers as "incentive" awards.  
Various instructors and non-veteran students also indicated 
that the veteran students were not required to actually 
attend classes, and some non-veteran students complained of 
this fact, indicating that they would be penalized for not 
attending, while the veteran students were still given 
passing grades in return for their donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-veteran student reported that 
he had never seen any of the veteran students actually 
attending class over a two-year period, and another non-
veteran student admitted to having been "coached" to tell 
the VA investigators that the veteran students had attended 
classes when, in fact, they had not.  One non-veteran student 
indicated that he had seen veteran students attending classes 
for only one month in the 2002-2003 semesters, and then at no 
time thereafter.  

In these depositions, some instructors revealed that they did 
not personally verify the presence of the veteran students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor.  Several faculty members and non-
veteran students reported that the non-veteran students were 
stringently held to the requirement of reporting to class 
five days a week, but the veteran students were not.  Some 
faculty members also admitted that they had been given cash 
incentives by the administration, which they were told came 
from donations by the veteran students.

A Summary of Investigative Findings indicates determinations 
that teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at Vet-Park.  The veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that veteran students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had.  

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In an August 2003 letter, the Muskogee RO advised the 
appellant that, while he had been certified and paid 
educational assistance benefits for attending RMTU from June 
4, 2001 to June 6, 2003, their findings indicated that he did 
not attend classes during that period.  His payments were 
stopped, effective June 4, 2001, which resulted in an 
overpayment in the amount of $23.661800.  He was advised of 
his right to request a waiver of this overpayment.

The appellant has asserted that he did attend school and that 
his official transcript shows that he passed all of his 
courses.  He submitted Enrollment Certifications from RMTU; 
photos taken at various classes at the school; and a copy of 
his diploma issued in April 2003.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which had been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
culpability included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

Although not dispositive in this matter, the agent also noted 
that a similar scheme was in place at Laney College in 
Oakland, California, and that scheme resulted in a loss of 
six million dollars for VA.  The agent indicated that it was 
his belief that the scheme at Laney College was exported from 
the school in the Philippines, as there were many 
similarities beyond just the mechanics of the scheme, similar 
terminology, and the fact that the RMTU scheme had reportedly 
been going on since the 1980s.  Furthermore, several RMTU 
professors noted that they had had many more veterans 
enrolled when the naval center was still active.  The agent 
noted that the students at Laney College had been sued in 
Federal Court under the Civil False Claims Act, and most of 
them paid double damages plus fines.

III.  Analysis

The appellant is challenging the validity of the overpayment 
in the amount of $23,661.80.  He essentially contends that he 
regularly attended classes at RMTU, that he passed all of his 
courses and that he never intended or took action to defraud 
the government by receiving educational assistance benefits 
to which he was not entitled.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  See also 
38 U.S.C.A. § 3002(3) and 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The appellant had been previously determined to be eligible 
for Chapter 30 education benefits.  Therefore, he was 
entitled to a monthly benefit for the period of time he was 
enrolled in, and satisfactorily pursing an approved program 
of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  The 
term attendance means the presence of a veteran (i) in the 
class where the approved course is being taught in which he 
is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. 
§ 21.7144(b).  

As discussed in detail above, investigations conducted by the 
Manila RO and the VA OIG in San Francisco revealed that 60 
veterans attending RMTU, including the appellant, were part 
of a scheme whereby they received passing grades in return 
for providing monetary donations and other gifts to the 
school, even though they did not regularly attend classes.  
As determined by the OIG, this scheme was intended to allow 
the veterans to continue to receive VA educational assistance 
benefits based on their enrollment at RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.  

Although the appellant has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that these assertions 
lack credibility, in light of the testimony provided by the 
faculty members and non-veteran students at that school, and 
the findings of both the Manila RO and OIG.  It is clear from 
the findings of the Manila RO and the OIG that the practice 
of veteran students not having to attend classes was widely 
known and had been routine practice for many years at that 
university.  Even if there was not evidence pointing to the 
appellant's individual participation in the scheme, it 
strains credulity to the breaking point to think that he 
could have attended that school for two years without having 
been aware of the practice.  Under these circumstances, the 
Board finds that the appellant's assertion that he neither 
participated in nor even knew of the scheme lacks 
credibility.

Furthermore, the Board has also considered the assertions by 
counsel and others that one or more of the employees of the 
Manila RO insinuated to the veteran students and faculty of 
RMTU that they were open to bribes, and that it was only the 
failure to pay such bribes that resulted in the findings of 
the RO's investigation.  In support of this assertion, the 
appellant has submitted a statement to that effect.  


However, the only evidence suggesting that RO employees 
undertook such conduct is apparently the assertions of 
Counsel's clients, including the appellant.  Their 
credibility must be weighed against the numerous depositions 
from faculty members and non-veteran students indicating that 
the veteran students did not attend classes, and the specific 
findings of fraud that were made by both the Manila RO and 
the OIG in San Francisco.  

It is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the 
veteran students.  As noted, the OIG specifically found that 
fraud had occurred at RMTU.  It seems extremely unlikely that 
the employees of the Manila RO could have fabricated the 
testimony of the faculty members and students at RMTU who 
reported that the veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-veteran students to lie about such a scheme if 
it did not, in fact, exist.

The Board notes that the appellant has submitted 
documentation from RMTU in support of his appeal, including 
Enrollment Certifications; a copy of his diploma; and a 
transcript of passing grades.  However, it was implicit in 
the scheme discovered by the Manila RO, and later confirmed 
by the OIG, that the veteran students at RMTU received course 
credit in return for the donations and gifts that they 
provided the school.  Certainly, it is clear that RMTU 
routinely confirmed to the RO that these students were 
enrolled, attending classes, and receiving passing grades.  
Documentation to that effect, such as transcripts or 
enrollment certifications, in no way contradicts the findings 
of the Manila RO or the OIG, and the Board finds it to be of 
no probative value.

In addition, the appellant through counsel has submitted 
statements from nine different instructors at RMTU, including 
two from instructors who were interviewed previously in the 
course of the RO investigations.  These statements are filled 
in on a template that appears to be of counsel's design.  
Each has rote paragraphs declaring that the instructor would 
never misrepresent a student's attendance, never provide a 
course grade to a student who had not properly attended 
classes, that the veteran students were obliged to adhere to 
the rules of the school and that the veterans attended class 
each day that they were required to do so.  Each statement 
also has handwritten material in addition that was apparently 
taken down by counsel.  In general, the instructors complain 
about the RO investigation and say that they were pressured 
by threats of losing their teaching licenses to admit to 
irregularities with the attendance of the veteran students.  
Two instructor statements that were quoted at length in the 
March 2003 OIG report, including that of the Dean of the 
Agricultural Technology programs, are repudiated by those 
instructors in their recently submitted undated statements.  

However, despite the current protestations of the instructors 
that they were previously lying about disparate requirements 
and treatment of veteran students, review of their current 
statements reveals that such disparities did exist.  For 
example, several stated that the veteran students did attend 
"as requested" and then there were differing responses as 
to what was required.  The chancellor stated that all 
American students attended "more than the required 80 
percent of classes"  while another instructor stated that 
the veteran students attended as required although not every 
class.  Another instructor stated that they were not required 
to keep daily attendance records while another stated that he 
still had relevant attendance records (but he did not provide 
any copies).  Most of the instructors were in agreement that 
the veteran students provided financial assistance to the 
college.  Several of the instructors also stated that the 
veteran students were treated differently from other students 
in that they were assigned supervisory duties and not actual 
activities; the photos of record show the veteran students 
engaging in standing around and not much else.  

These last two kinds of statements corroborate the statements 
of many others noted in the investigation reports.  Two 
common threads running through all statements and reports of 
record are that the university depended on the donations of 
the veteran students to operate and that the veteran students 
were not made to do the labor portions of assignments.  No 
one has ever denied the truth of these findings.  It does 
appear that, contrary to the provision of Approval Agreement, 
favoritism was accorded to the VA beneficiary veteran 
students, including the appellant.  While two instructors 
have now denied or discounted their prior extensive 
statements of record in the RO and OIG reports, their current 
statements are rather cursory and not filled with the 
credible detail of their prior statements.  Furthermore, 
those now providing statements who indicated that they 
previously gave false statements under oath because of a 
perceived threat to their self-interest, do not engender 
great confidence in their current proclamations of truth-
telling.

In support of the appellant's claim, counsel has cited to the 
provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the appellant's attendance 
as adequate, VA is obligated to do so regardless of the 
frequency of the appellant's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including the 
appellant, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the appellant in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
appellant was paid for pursuing a program of education at 
RMTU but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $23,661.80 was properly 
created as a result of the payment for courses at that 
university.  The appellant is liable for the overpayment 
debt.  38 C.F.R. § 21.7144.


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $23,661.00 was properly created.


REMAND

The appellant through counsel submitted a timely NOD, in 
November 2004, in which he specifically referred to 
disagreement with the August 2004 refusal to grant the 
appellant a waiver of overpayment of Chapter 30 education 
benefits.  Because a Statement of the Case (SOC) addressing 
the entitlement to a waiver claim has apparently not been 
issued, the Board must remand that issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:



1.  The AMC/RO/Committee for Waiver 
should re-examine the issue of 
entitlement to waiver.  If no additional 
development is required, including any 
required notice prescribed by current 
regulations and caselaw, the 
AMC/RO/Committee for Waiver should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2006), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD. 

2.  If, and only if, the veteran files a 
timely substantive appeal, should that 
issue be returned to the Board.

No action is required by the appellant until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


